FILED
                              NOT FOR PUBLICATION                           JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSENDO GARCIA AMBRIZ; DORA                       No. 06-75789
LETICIA GARCIA; SILVIA GARCIA
GUZMAN,                                           Agency Nos. A075-752-430
                                                              A075-752-431
               Petitioners,                                   A075-752-432

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Petitioners Rosendo Garcia Ambriz, Dora Leticia Garcia, and Silvia Garcia

Guzman, natives and citizens of Mexico, petition for review of the Board of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Appeals’ (“BIA”) order dismissing their appeal from an Immigration

Judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), and we grant the petition for review.

      The agency declined to entertain Garcia Ambriz’s request to consider

additional evidence in support of his cancellation of removal application without

the benefit of our decision in Fernandes v. Holder, 619 F.3d 1069, 1074 (9th Cir.

2010) (“[T]he IJ’s jurisdiction on remand from the BIA is limited only when the

BIA expressly retains jurisdiction and qualifies or limits the scope of the remand to

a specific purpose.”). See also Matter of M-D-, 224 I. & N. Dec. 138, 141-42 (BIA

2007) (IJ has authority to consider additional evidence on remand “if it is material,

was not previously available, and could not have been discovered or presented at

the former hearing.”). We therefore remand for proceedings consistent with this

disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    06-75789